Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 44 and 45 are objected to because of the following informalities: 
Claim 44, the Examiner suggests changing to “… determining an updated policy based on implementing the particular policy.”  
Claim 45, the Examiner suggests changing to “… determining an updated policy based on statistics associated with the particular policy.”  
Appropriate corrections are required.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 21-22, 26, 28-29, 33, 35-36, 40 and 44-45 are rejected under 35 U.S.C. 103 as being unpatentable over Chou (US 20120134260) in view of Chen (US 20170070426).
With respect to independent claims: 
Regarding claims 21/28/35, Chou teaches A method comprising: 
receiving, by one or more devices ([Fig.2 and 0021], node 210), information that identifies a label-switched path ([0037], “interface 314 may receive both low-priority LSPs and high-priority LSPs.”); 
determining, by the one or more devices, multiple policies for the label-switched path ([0044], policy may change according to packets drop, so more than one policy may exist. And [0037], first policy may “increase the bandwidth reservation for the high-priority LSP,” and second policy may “force a re-route of the low-priority LSP.”); 
identifying, by the one or more devices, time information ([0037], “successive corrective intervals”) ...
implementing, by the one or more devices and based on the time information, a particular policy ([0037], “increase the bandwidth reservation for the high-priority LSP.”), of the multiple policies, in association with the label-switched path ([0037], “If interface 314 continues to drop critical packets (e.g., for successive corrective intervals, as measured by adjustment counter 430), then stability controller 400 may increase the bandwidth reservation for the high-priority LSP.”),
the particular policy enabling adjustment of a bandwidth reservation of the label- switched path ([0037], “increase the bandwidth reservation for the high-priority LSP.”).
wherein the time information indicates time of month.
	In an analogous art, Chen teaches wherein the time information indicates time of month ([0110 and Fig.21], “recurrent absolute time interval TLV 2100 ... The Options field 2134 may be set to a value of 3 to indicate a per month repeat cycle.”). 
implementing, by the one or more devices and based on the time information, a particular policy ([0087], “creation of the LSP in the network for carrying traffic is initiated ... When the time interval is a recurrent time interval.”).
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify the method of Chou to traffic rule as taught by Chen. The motivation/suggestion would have been because there is a need to carry traffic during a specific time of a month. 

With respect to dependent claims:
Regarding claims 22/29/36, Chou teaches wherein the time information is a time frame ([0037], “successive corrective intervals”).
Regarding claims 26/33/40, Chou teaches wherein implementing the particular policy comprises: adjusting attributes of the label-switched path based on the particular policy ([0037], “increase the bandwidth reservation for the high-priority LSP.”).
Regarding claim 44, Chou teaches determining an updated policy ([0047 and Fig.6], “a low-priority LSP may be preempted (block 640).”) based on implementing the policy ([0047 and Fig.6], “When the bandwidth reservation is increased in block 630.”).
Regarding claim 45, Chou teaches determining an updated policy ([0048], “If the congestion level is below a low watermark (block 645--YES), policies may be restored (block 650) ... restore the low-priority LSP to the original path”) based statistics associated with the policy ([0048], “stability controller 400 may continue to monitor queue total bucket 420 after each preemption of a low-priority LSP and may preempt other low-priority LSPs (if possible) from interface 314 until uncongested threshold 520 of queue total bucket 420 is reached.”).

Claim 23 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Chou in view of Chen, and further in view of Suglyama (US 200010024438) and Xu (US 20140160925).
Regarding claim 23, Suglyama teaches wherein the label-switched path exhibits different traffic behavior based on a day of week ([0049], “The band of the label switching path may be changed in accordance with day of the week or time.”).
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify the method of Chou to traffic rule as taught by Suglyama. The motivation/suggestion would have been because there is a need to mitigate traffic congestions. 
However, Suglyama does not teach wherein the label-switched path carries virtual private network (VPN) traffic.
wherein the label-switched path carries virtual private network (VPN) traffic ([0014], “it is common practice for VPN traffic to be routed to the destination via the Label Switched Path (LSP).”).
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify the method of Chou to specify VPN traffic as taught by Xu. The motivation/suggestion would have been because there is a need to exchange messages between two nodes.  
Regarding claim 46, Suglyama teaches wherein the time information is a time frame ([0049], “The band of the label switching path may be changed in accordance with day of the week or time.”), and 
wherein the label-switched path includes network traffic behavior models that differ based on the time frame ([0049], “The band of the label switching path may be changed in accordance with day of the week or time.”).
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify the method of Chou to specify time frame as taught by Suglyama. The motivation/suggestion would have been because there is a need to adjust bandwidth of a LSP according to time. 

Claims 24, 31 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Chou in view of Suglyama and further in view of Chen (US 20160308786 A1).
Regarding claims 24/31/38, Chou teaches wherein the label-switched path carries streaming media traffic ([0037], “the high-priority LSPs may include a mix of .
However, Chou does not specifically disclose wherein the label-switched path exhibits different traffic behavior based on a time of day.
In an analogous art, Chen discloses wherein the label-switched path exhibits different traffic behavior based on a time of day ([0044], “a network administrator may configure a LSP time schedule that repeats every day from 9 AM to 11 AM.”). 
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify the method of Chou to specify LSP property as taught by Chen. The motivation/suggestion would have been because there is a need to configure a LSP according to network needs. 

Claims 25, 32 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Chou in view of Suglyama and further in view of Nomura (US 20010019554).
	Regarding claims 25/32/39, Nomura teaches wherein implementing the particular policy comprises: 
providing, to an ingress routing device, information that causes the ingress routing device to implement the particular policy ([0089], “the policy server instructs the ingress router LSR1 to set up a path that has a 20 Mbps bandwidth and goes from LSR1 to LSR5 via LSR3.”).
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify the method of Chou to specify providing policy to ingress . 

Claims 27 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Chou in view of Suglyama and further in view of Nagami (US 20050220030).
Regarding claims 27/34, Nagami teaches wherein the information that identifies the label-switched path is received from an ingress routing device ([0078], “information on traffic flowing through each LSP (the number of bytes, the number of packets, or the like) is collected from each ingress router by polling, for example, once every five minutes.”), and 
wherein the information that identifies the label-switched path is information that identifies network traffic behavior associated with the label-switched path ([0078], “traffic flowing through each LSP (the number of bytes, the number of packets, or the like.”).
	Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify the method of Chou to specify network traffic behavior as taught by Nagami. The motivation/suggestion would have been because there is a need to determine traffic flow of each LSP

Response to Arguments
Applicant’s arguments with respect to claims 1-46 filed on 12/01/2021 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. Applicant's arguments were drawn to newly added 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIREN QIN whose telephone number is (571) 272-5444.  The examiner can normally be reached on M-F 9-6 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ZHIREN QIN/Examiner, Art Unit 2411